      Case: 1:20-cv-04699 Document #: 157 Filed: 04/16/21 Page 1 of 4 PageID #:3032




                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


                                                         MDL No. 2948
IN RE: TIKTOK, INC., CONSUMER PRIVACY
LITIGATION                                               Master Docket No. 20-cv-4699

                                                         Judge John Z. Lee

This Document Relates to All Cases                       Magistrate Judge Sunil R. Harjani


     MARK S.’s REPLY IN SUPPORT OF INITIAL OBJECTIONS TO PLAINTIFFS’
     MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

          Objector Mark S. files this reply in support of his Initial Objections to Plaintiffs’ Motion

for Preliminary Approval of Class Action Settlement (the “Initial Objections”) (Dkt. 126) for the

limited purpose of clarifying and updating the Court on an issue it raised during the preliminary

approval hearing – namely, the relationship between T.K. v. ByteDance Tech. Co., Ltd. (“T.K.”),

No. 1:19-cv-7915 (N.D. Ill.), and this matter (the “MDL”). See Dkt. 138-5 at 31:18-24. 1 In his

Initial Objections, Mark S. stated that: (a) the court in T.K. preliminarily enjoined T.K. settlement

class members from bringing any new class actions or amending an existing class action to assert

any claim arising out of or related to T.K. or the subject matter of the T.K. complaint; and (b)

Plaintiffs’ counsel in the MDL did not amend their class allegations to include T.K. class

members until the objection process in T.K. – well after the preliminary injunction was entered.

Dkt. 126 at 5-6. Mark S. also advised this Court of his pending motion in T.K. to enforce the

preliminary injunction, which details the alleged preliminary injunction violations by T.K. class

members who pursued claims in the MDL (“Minor Class Representatives”). Id. at 6; see also

Dkt. 59 (attaching Motion to Enforce Preliminary Injunction).


1
    Citations to docketed entries are to the CM/ECF-stamped page numbers.
                                                    1
   Case: 1:20-cv-04699 Document #: 157 Filed: 04/16/21 Page 2 of 4 PageID #:3033




       The court in T.K. has not yet ruled on the motion to enforce the preliminary injunction.

However, on April 14, 2021 – after the Initial Objections and this Court’s preliminary approval

hearing, the court in T.K. noted in a Minute Order that “certain claims within the [MDL] may fall

within the scope of the Proposed Settlement’s release clause . . . and the associated preliminary

injunction entered by this Court . . . .” T.K. Dkt. 65. The court set a status hearing on April 21,

2021 to discuss “case overlap, the nature of any revised injunctive relief, and a reasonable

procedure for moving the case forward (including whether the parties have any agreement or

wish to revise the release clause to exclude claims in [the MDL].” Id.

       Neither in Plaintiffs’ Supplemental Memorandum in Further Support of Their Motion for

Preliminary Approval of Class Action Settlement (Dkt. 137) nor at the preliminary approval

hearing (Dkt. 138-5 (hearing transcript)) did the Minor Class Representatives acknowledge or

address through their counsel their seeming violation of the T.K. preliminary injunction. The

omission is not academic.

       As Defendants first revealed in their supplemental memorandum (Dkt. 139), defense

counsel made it known during MDL settlement negotiations that they believed that T.K. class

members were enjoined from pursuing claims in the MDL. See id. at 4-5. Saddled with the very

real possibility that they violated the T.K. preliminary injunction, the Minor Class

Representatives and their counsel necessarily were in a weakened and conflicted position

throughout the MDL settlement negotiations – i.e., if they did not reach a settlement, they might

have to litigate their seeming injunction violation – a fact unique to the putative representatives.

From that weakened and conflicted position, and without obtaining independent representation

for the Minor Subclass, counsel for the Minor Class Representatives agreed to a settlement that

did not take into account the unique strengths of the Minor Subclass’ claims or the unique



                                                 2
    Case: 1:20-cv-04699 Document #: 157 Filed: 04/16/21 Page 3 of 4 PageID #:3034




interests of the Minor Subclass, as described in the Initial Objections. See Dkt. 126 at 7-9.

Notably, even if the court in T.K. modifies the preliminary injunction at some future date, the

facts and conflict underlying the proposed MDL settlement will remain the same.

        During the preliminary approval hearing, the Court observed that the majority of putative

class representatives are minors who are being represented by their guardians and parents and

asked counsel for Objector Mark S. whether it is “reasonable to believe that the attorneys who

are representing those minor class representatives espoused . . . or advocated their interests as

part of this settlement process.” See Dkt. 138-5 at 29:1-10. Mark S. respectfully submits that the

above-described facts and conflict precluded the attorneys representing the Minor Class

Representatives from effectively advocating on behalf of the entire Minor Subclass – as the

proposed settlement reveals. 2

        In conclusion, and without waiving his other objections, for the reasons set forth herein

and in his Initial Objections, Mark S. respectfully submits that the proposed settlement fails to

satisfy Rule 23(a)(4)’s adequacy requirement.

Dated: April 16, 2021

                                                         Respectfully submitted,
                                                         MARK S.

                                                 By:     /s/ Scott R. Drury
                                                         SCOTT R. DRURY
Mike Kanovitz
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
drury@loevy.com

2
  At the hearing, counsel for Mark S. stated, inter alia, that regardless of the fact that minors are named
plaintiffs, under Supreme Court precedent, “a conflict arises when the interests of those that are in a
single class are not aligned,” as is the case here. Id. at 29:16-23 (referencing Amchem Prod. v. Windsor,
521 U.S. 591 (1997)).
                                                    3
   Case: 1:20-cv-04699 Document #: 157 Filed: 04/16/21 Page 4 of 4 PageID #:3035




                                CERTIFICATE OF SERVICE

       I, Scott R. Drury, an attorney, hereby certify that on April 16, 2021, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                     /s/ Scott R. Drury
                                                     One of the attorneys for Mark S.
